F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                        FEB 27 2003
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk
 RANDY DALE SMITH,

          Petitioner - Appellant,

 v.
                                                        No. 02-6301
                                                  (D.C. No. 01-CV-1089-R)
 T.C. PETERSON, Warden; UNITED
                                                      (W.D. Oklahoma)
 STATES BUREAU OF PRISONS,
 Federal Correctional Institution at El
 Reno, Oklahoma,

          Respondents - Appellees.


                             ORDER AND JUDGMENT *


Before EBEL, HENRY and HARTZ, Circuit Judges.


      Pro se Petitioner Randy Dale Smith is currently incarcerated at the Federal

Correctional Institution in El Reno, Oklahoma. He filed this petition for habeas

corpus pursuant to 28 U.S.C. § 2241, arguing that he has been wrongly denied

credit on the federal sentence he is currently serving.


      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
      Smith was incarcerated in an Oklahoma prison on state charges in 1996

when he was loaned to federal authorities, pursuant to a writ of habeas corpus ad

prosequendum, for prosecution on federal charges. Smith argues first that while

on loan for the federal charges (to which he ultimately pled guilty), he should

have received credit towards the federal sentence he ultimately received. Second,

he argues that because the federal sentence and state sentence arose out of the

same transaction, they should have been designated to run concurrently instead of

consecutively. Finally, he argues that because his federal sentence was not

calculated properly, he has been wrongly forced to serve that sentence on an

installment basis.

      The district court referred Smith’s petition to a magistrate judge, who

recommended that the petition be denied. After reviewing the magistrate’s report

de novo, the district court adopted its recommendations and denied the petition.

Our review of the record, the parties’ briefs and the magistrate’s thorough

treatment of Smith’s petition leads us to AFFIRM the district court’s denial of the

petition for habeas corpus for substantially the reasons stated in the magistrate’s

report.


                                       ENTERED FOR THE COURT


                                       David M. Ebel
                                       Circuit Judge


                                         -2-